                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID CREW, SR., et al.,

                       Plaintiffs,


            v.
                                                         CIVIL ACTION
 HOME DEPOT U.S.A., INC.,                                NO. 18-01245
                 Defendant.

            v.


 LPC COMMERCIAL SERVICES, INC., et
 al.,
            Third-Party Defendants.


                                       ORDER

      AND NOW, this 22nd day of January 2020, upon consideration of Plymouth

Nursery’s Motion for Summary Judgment (ECF No. 76), Crews’ Motion for Summary

Judgment (ECF No. 77), Association & LPC’s Motion for Summary Judgment (ECF No.

78), all Responses (ECF Nos. 82, 83, 84, 85) and Replies (ECF Nos. 86, 88), and

following oral argument by counsel for the parties (ECF No. 104), it is ORDERED that

ECF Nos. 76, 77 and 78 are DENIED.




                                               BY THE COURT:


                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.




                                           1
